NOTE: This order is nonprecedential

b United States Court of Appeals
for the Federal Circuit

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
PENDLETON, BARBARA FEEZOR BUTTES,
WINIFRED ST. PIERRE FEEZOR, AUTUMN
W`EAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
A. SWENSON, WILLIS SWENSON, AARON
SWENSON, BEVERLY M. SCOTT, LILLIAN
W'[LSON, MONIQUE WILSON, SANDRA
COLUMBUS GESHICK, CHERYL K. LORUSSO,
JENNIFER K. LORUSSO, CASSANDRA
SHEVCHUK, JASON SHEVCHUK,

JAMES PAUL VVILSON, EVA GRACE WILSON,
BENITA M. JOHNSON, AND KEVIN LORUSSO,
Plaintiffs-Cross Appellan,ts,

AND

ANITA D. WHIPPLE ET AL., DESCENDANTS OF
LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
DESCENDANTS OF JOSEPH GRAHAM, ET AL.,

LENOR ANN SCHEFFLER BLAESER ET AL.,
DESCENDANTS OF JOHN MOOSE,
AND MARY BETH LAFFERTY, ET AL.,
Plaintiffs,

AND

COURSOLLE DESCENDANTS AND ROCQUE AND
TAYLOR DESCENDANTS,

WOLFCHILD V. US 2

Plaintiffs,

AND

DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
I'IENRY,

Plaintiffs,

AND

RAYMOND CERMAK, SR., (ACTING
INDIVIDUALLY AND UNDER A POWER OF
ATTORNEY FOR STANLEY F. CERMAK, SR.),
MICHAEL STEPHENS, ET AL., JESSE CERMAK,
ET AL., DENISE HENDERSON, DELORES
KLINGBERG, SALLY ELLA ALKIRE, PIERRE
ARNOLD, JR., AND GETRUDE GODOY ET AL.,
Plaintiffs,

AND

JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
AND KITTO, ET AL.,

Plaintiffs,

AND
FRANCINE GARREAU, ET AL.,

Plaintiffs,

AND

FRANCIS ELAINE FELIX,
Plaintiff,

AND
KE ZEPHIER, ET AL.,

WOLFCHILD V. US

Plaintiffs,

AND

LOWER SIOUX INDIAN COMMUNITY,
Plaintiff,

AND
PHILIP W. MORGAN,
Plaintiff,
AND
REBECCA ELIZABETH FELIX,
Plczintiff,
AND
VERA A. ROONEY, ET AL.,
Plaintiffs,
AND
DANNY LEE MOZAK,
Plaintiff-Cross Appellant,
AND
DAWN BURLEY, ET AL.,
Plaintiffs-Cross Appellants,
AND
HARLEY ZEPHIER, SR.,
Plaintiff-Cross Appellant,
AND

JOHN DOES 1-433,
Plaintiffs-Cross Appellants,

WOLFCHILD V. US 4

AND

JULIA DUMARCE, ET AL.,
Plaintiffs-Cross Appellants,

AND

RAYMOND COURNOYER, SR., ET AL., JERRY
ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
CHARLENE WANNA, ET AL., AND LESLIE LEE
FRENCH, ET AL.,

Plaintiffs-Cross Appellants,

AND
KRISTINE ABRAHAMSON,
Plaintiff-Cross Appellant,
AND
VICTORIA ROBERTSON VADNAIS,
Plaintiff-C'ross Appellant,

V

UNITED STATES,
Defendant-Appellant.

2012-5035, -5036, -5043

Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.

ON MOTION

5 WOLFCHILD V. US

ORDER

Julia DuMarce et al. move to reform the caption.
Sheldon Peters Wolfchild, et al. (Wo1dchild), oppose the
motion. The United States does not object to the motion
as long as new parties are not being added to the appeal.
Elizabeth T. Walker, Esq. moves to correct the record or
for leave to join the appeal filed by Wolfchild. Cross-
Appellants and Plaintiffs-Cross Appellants also move
without opposition for a 130-day extension of time, until
August 18, 2012, to file their initial briefs.

The official caption will be revised to reflect that Vic-
toria Robertson-Vadnais is added as Plaintiff-Cross
Appellant, and John Does 1-433 are recharacterized as
Plaintiffs-Cross Appellants. The other requested changes
to the caption, including listing parties as Cross-
Appellants that were not included in the Notices of Ap-
pea1, are denied.

z Accordingly,
§ IT Is ORDERED THAT:

(1) The motion to reform the caption is granted to the
extent that the revised official caption is reflected above.

(2) The motion for an extension of time is granted to
the extent that the plaintiffs-cross appellants’ initial
briefs are due August 20, 2012.

(3) All other pending motions are denied.

WOLFCHILD V. US 6

FoR THE CoURT

 

 1 3  /s/ J an Horbal
Date J an Horbaly
Clerk

cc: Wood R. Foster, Jr., Esq.
Scott Allen Johnson, Esq.
Garrett J. Horn, Esq.

. R

Jack E. Pierce, Esq. '-’-3:\.$|% FEDERALgqg¢,-ur|?o
Elizabeth T. Walker, Esq. ,
Nicole Nachtigal Emerson, Esq. AUG 1 3 2012
Francis Elaine Felix JAN |~|DRBA|_Y

J ames Lawrence Blair, Esq. Cl.EBK

Douglas R. Kettering, Esq.
Philip Wi1liam Morgan
Rebecca Elizabeth Felix
Bernard Joseph Rooney, Esq.
Erick G. Kaardal, Esq.
Creighton A. Thurman, Esq.
Kelly Stricherz, Esq.

Larry B. Leventhal, Esq.
Robin L. Zephier, Esq.

Gary John Montana, Esq.
Randy Vern Thompson, Esq.
John L. Smeltzer, Esq.

s25